Title: To Thomas Jefferson from William Short, 27 October 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Octob 27th. 1790

I wrote to you very fully on the 21st. and 25th. of this month, by M. de Trys who is gone to embark for America. In the latter I acknowleged the reciept of your several letters which arrived here almost at the same time although they came by different routes viz. those of Aug. 25. 26. 31. 31. by the French packet and those of July 26 pe and a duplicate of the same date pu. and Aug. 10. I mentioned at the same time that the letters from Mr. Hamilton by Colo. Humphreys had not yet been recieved. He wrote me on the 14th. of October that he was going to deposit them with Mr. Church agreeable to Mr. Hamilton’s desire, and Mr. Barrett informs me that he heard Mr. Church say they had been forwarded. I begin to be uneasy at that not arriving as they must have left London before him.
This letter is to go by the English packet and of course will arrive probably before Mr. St. Trys who thinks it possible he may be obliged to wait at L’Orient for the French packet. I will therefore repeat here some parts of my letters by him. I mentioned there the troubles which had existed in the fleet at Brest. They were made the pretext of several of the committees of the assembly uniting in a report in which they propose that the assembly should declare that the ministers had lost the confidence of the nation. When the report was discussed, before being voted on, it was  decided by an amendment that M. de Montmorin was not of the number of ministers designed by the assembly. The question of the adoption of the report being put, it was lost. Still it was evident that ministry would not be able to stand their ground against such a current. They wrote a letter (M. de Montmorin excepted) to the King, to offer their resignation. His answer contained flattering things for them all, with a desire that they would remain until he should make known his intentions to them. He accepted M. de la Luzerne’s dismission on sunday last and named for his successor M. de Fleurieu, a man who has been long in the department of marine in different characters, and said to be well acquainted with it. There is no doubt the other ministers will resign from day to day. Their successors are not yet ascertained. Every body swears Nothing could induce him to accept a place in the ministry at this moment and yet no body refuses. The Comte de Segur was active in his endeavours to come into ministry, swearing all the time by himself and his friends, that it was the last place in the world he would accept under present circumstances. The exception in favor of M. de Montmorin destroys his pretensions. Du portail is much talked of for the war department, and what will surprize you Ternant is mentioned by some for the home department. I do not think however that he will succeed although he is well supported. The negotiations between England and Spain still continue. The report of the appearance of peace being continued, which circulated here a few days ago not being confirmed, it is probable it was groundless. The matter appears to every body here quite problematical. There are as many different opinions as there are politicians. No negotiation was ever carried on with more secrecy. The English Ambassador’s children arrived here a few days ago. This is considered as a favorable symptom by many, and as a ruse by others.—Mr. Elliott left this place yesterday evening, and said he should return again in a very short time. He was lately minister for England at Copenhagen. His business here is I believe to treat with the diplomatick committee. You know that the assembly have named a committee for each department who exercise most of the ministerial functions.
The assembly recieved intelligence yesterday from the commissaries sent to Brest for the purpose of calming the disorders in the fleet there. They write that order is perfectly restored. This circumstance will probably have considerable influence in the negotiations now existing between England and Spain. It is certain the  disorders at Brest had given very serious uneasiness to the Spanish Ambassador here, much more than even to the French themselves. It is possible however that the negotiations may have been too far advanced to admit of a change at present. I observe all parties seem sure that war or peace will have been decided on before the expiration of the month. The advanced season, and the approaching meeting of Parliament are the bases of this opinion.
I saw the Rapporteur of the committee yesterday who proposed the abolition of the droits d’aubaine. He told me his intention and that of the committee had been without question that it should extend to every part of the French dominions. On my mentioning to him that the term France was used in the decree, and that the construction hitherto put on it with respect to these droits excluded their foreign possessions, he told me he would immediately propose to the committee to have it explained, and that there was not the smallest doubt it would be done immediately. Still I should not be surprized if he found himself mistaken, as the dispositions towards the islands at present are exceedingly unfavorable on account of the proceedings of the assembly of St. Marc, and as a jealousy of their commercial connexions with foreigners will dispose them to preserve every regulation which tends to embarass these connexions. One may without hesitation however say that this cannot last long, and that a short time will induce this country (should its government become organised) to adopt what is prescribed by justice, hospitality, and interest.
I need not repeat here what I mentioned in my letter by M. de St. Trys that the papers contained in yours of Aug. 10. shall be made use of or not agreeably to your desire.
The Emperor of Morocco has declared war against the Spanish possessions of his coast. Hostilities have been commenced, and the Spaniards have taken several of his vessels of small force. His desire it is said is to be at war with Spain only on land, and to preserve peace at sea. This policy would suit most nations who have any thing to do with him and particularly us.
The reports of the committees of imposition and commerce, or at least such parts of them as were mentioned in my last have not been yet taken up and it is impossible to say when they will be. I think it highly probable that the prohibition mentioned in my last proposed by the latter, will not pass.
Count Du Moustier desired me to mention that he had written to the President and yourself, but had never received any answer.  He wished to know if his letters had been recieved. He expresses here in all places both publicly and privately the great advantages to be derived from opening a commercial intercourse with the United States—the necessity of doing it or of sacrificing all hopes of those of a political nature. He insists that the United States now are so different from what they were three years ago that they may be considered as entirely unknown to those who have not been there since that time. This is aimed against the Mis. de la f. He shewed me a very long letter he had written from New York in May 89. to Mr. Necker on the subject of commerce with the United States, together with his answer. The object of it was to point out the advantages of a close connexion with the United States and the means of obtaining it. Mr. Neckers answer shewed he entered fully into his sentiments but thought the then situation of France would prevent an immediate attention to that business and particularly would prevent the advances in cash which M. de Moustier proposed should be made.
The Minister spoke to me to day on the subject contained in the fifth page of your letter of July 26. Upon giving the explanation you there mentioned he said he never understood it so and that he could not give an exequatur for that place if one should be asked. I referred him to the correspondence on that subject which he said he would examine. I mentioned also the good effects with which such an appointment might be attended or rather the ill effects it might prevent. Our conversation ended there, as he was to examine the correspondence when we shall speak of it again.
M. de Bougainville is named to take the command of the fleet at Brest in the room of M. D’Albert de Rioms.—M. de la Luzerne has written a letter to the King in which he gives an account of the present situation of the marine, by which it appears that the ships capable of being put in commission are in a much greater number and much better order than had been supposed.
The coins of the medal you ordered some time ago are not yet finished. I am promised them now in a very short time and shall do what you desire respecting them.
The gun locks which you have so long waited for are at length sent by M. St. Trys. There is besides one for a soldiers musket, which the workman sends you as a model. The price of the six others is eight livres each.
The express which is to bring peace or war from Madrid is expected here with much impatience and anxiety. As he has been  expected now for a day or two the delay begins to be considered as an unfavorable omen by those who desire peace.
I mentioned in my letter by M. St. Trys what an awkward situation I was placed in if the intention was to send me to Amsterdam merely to possess myself of the ground and that another was then to be sent to make the loan. It would inevitably be thought that I had not been able to succeed and that it has been necessary to send another more [able]in my place. My situation would be the same as to this place also as time will necessarily in[duce?] the Assembly to change the system they are now disposed to adopt relative to some articles on which depends our commerce with them.
I have quite lost sight of Pio since you left this place. He was recalled but refused to return to Italy, as he had reason to believe they meant to punish his democratical principles. He has become as I am told a meer fanatic for liberty, and lives in the district des Cordeliers. He is I believe also in the garde nationale. I have lately seen printed a deposition of his before the committee des recherches, in which he relates the conversations of M. de St. Priest at the Ambassador’s table, to prove that he is an aristocrat and disposed to effect a counter revolution. Adieu my dear Sir and believe me with perfect sincerity, your friend & servant,

W Short

